Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-13-00735-CR

                              Gilbert Javier ROMO,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

            From the County Court at Law No. 6, Bexar County, Texas
                            Trial Court No. 414175
                Honorable Wayne A. Christian, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED November 13, 2013.


                                         _________________________________
                                         Luz Elena D. Chapa, Justice